235 F.2d 782
Oscar D. WILLIAMS, Appellant,v.NORTHERN NATURAL GAS COMPANY, a Corporation.
No. 15515.
United States Court of Appeals Eighth Circuit.
July 5, 1956.

Maurice J. Breen, Fort Dodge, Iowa, and Willard Freed, Gowrie, Iowa, for appellant.
Lawrence I. Shaw, F. Vinson Roach, Omaha, Neb., and Burnquist, Helsell & Burnquist, Fort Dodge, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court, D.C., 136 F. Supp. 514, dismissed at appellant's costs, on dismissal of appeal filed by appellant.